In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered May 20, 1993, which denied their motion pursuant to CPLR 4404 (a) for judgment as a matter of law, or in the alternative, to set aside the verdict and grant a new trial.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiffs argue that the trial court erred when it denied their motion for judgment as a matter of law or, in the alternative, to set aside the verdict and grant a new trial, after a jury found the defendants not at fault in the happening of an automobile accident. The evidence raised a question of fact for the jury as to whether the defendants were negligent and its verdict was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129, 132). Thus, the court did not err in denying the motion. Ritter, J. P., Copertino, Joy and Hart, JJ., concur.